DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment, filed November 23, 2021, has been fully considered and entered.  Accordingly, Claims 1-3, 5-8, 10-13, 15, and 21-23 are pending in this application.  Claims 1, 6, and 11 are independent claims and have been amended.
Allowable Subject Matter
Claims 1-3, 5-8, 10-13, 15, and 21-23 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
 The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claim 1, and equivalent Independent Claims 6, and 11.  Specifically, the prior art does not disclose:
each of the plurality of application servers being configured to identify a node of a logical database to serve a request based on a tenant ID associated with each of the requests and a tenant ID mapping stored in a cache, the tenant ID mapping being configured to map a tenant ID to a logical database and a node.”
Shutt (PG Pub. No. 2009/0049056 A1), discloses a mapping stored in a shared configuration database indicating which database or scale group is responsible for servicing requests from the tenant (see Shutt, paragraph [0012]).  However, Shutt does not disclose the application servers storing the mapping in a cache, or the application servers accessing the mapping to identify the logical database and node to service the request of the tenant.
Mandelstein (PG Pub. No. 2013/0238641 A1) discloses tenant-specific information stored in a metadata repository referenced by an application module enforcing policies and data (see Mandelstein, paragraph [0058]).  However, Mandelstein does not disclose the data mappings are mappings of tenant IDs to a logical database and a node.”
Finally, Merriman (PG Pub. No. 2013/0290249 A1), Brassil (PG Pub. No. 2011/0318011 A1), Zhu (PG Pub. No. 2010/0115095 A1), Horowitz (PG Pub. No. 2012/0254175 A1), and Hogan (PG Pub. No. 2011/0307601 A1) do not contemplate tenant mappings.
Dependent Claims 2, 3, 5, 7, 8, 10, 12, 13, 15, and 21-23, being definite, further limiting, and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Shutt (PG Pub. No. 2009/0049056 A1), which concerns a multi-tenant hosted application system.
Mandelstein (PG Pub. No. 2013/0238641 A1), which concerns managing tenant-specific data sets in a multi-tenant environment.
Merriman (PG Pub. No. 2013/0290249 A1), which concerns large distributed database clustering systems and methods.
Brassil (PG Pub. No. 2011/0318011 A1), which concerns tenant isolation in a multi-tenant cloud system.
Zhu (PG Pub. No. 2010/0115095 A1), which concerns automatically managing resources among nodes.
Horowitz (PG Pub. No. 2012/0254175 A1), which concerns optimizing data migration in a partitioned database.
Hogan (PG Pub. No. 2011/0307601 A1), which concerns a server array capacity management calculator.
Yerkes (PG Pub. No. 2010/0088636 A1), which concerns a system and method for providing in-line scheduling in an on-demand service.
Joergensen (PG Pub. No. 2012/0016681 A1), which concerns analyzing monitored use of a resource.
Cahill (PG Pub. No. 2012/0102067 A1), which involves dynamically splitting multi-tenant databases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161